Citation Nr: 1820031	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-34 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for psychiatric disability, to include  posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).

2. Entitlement to service connection for a psychiatric disability, to include PTSD and MDD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
	

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to July 1976, January 1978 to January 1979, and from January 1979 to January 1985.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In April 2017, the Veteran testified at a videoconference Board hearing before the undersigned at the New York RO.  A transcript of that hearing is of record.

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the PTSD and MDD diagnoses of record, the Board has recharacterized the claim as reflected on the title page.

The issue of entitlement to service connection for a psychiatric disability, to include PTSD and MDD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1. A July 1998 rating decision denied service connection depressive disorder; the Veteran was notified of the decision and of his appellate rights, but he did not appeal.

2. Evidence received since the July 1998 rating decision is new and material and sufficient to reopen the claim of entitlement to service connection for a psychiatric disability, to include PTSD and MDD.
 

CONCLUSIONS OF LAW

1. The July 1998 rating decision in which the RO denied service connection for depressive disorder is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2. New and material evidence has been received since the July 1998 rating decision and the requirements to reopen the claim of entitlement to service connection for a psychiatric disability, to include PTSD and MDD have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103 (a)-compliant notice in April 2010.

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examinations of the Veteran. Neither the Veteran nor his representation has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Claim to Reopen

Rating actions from which an appeal is not perfected become final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether that low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.

In a July 1998 rating decision, the RO denied service connection for depressive disorder.  The pertinent evidence of record at the time of the July 1998 rating decision consisted of the Veteran's service treatment records, post-service VA treatment records, and VA examinations.

The Veteran was notified of the July 1998 rating decision, but he did not file a timely appeal, and no new and material evidence was received within a year of the rating decision.  Therefore, the July 1998 rating decision is final.  38 U.S.C. § 7105  (2012); 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302, 20.1103 (2017).
The pertinent evidence received since the July 1998 rating decision includes post-service VA treatment records from 1998 to present, VA examinations from 2010 to 2017, and the Veteran's April 2017 videoconference Board hearing testimony.

During the Veteran's April 2017 videoconference Board hearing, the Veteran testified that during service, he received psychiatric treatment for three months while stationed in Panama, following an injury to his right hand in November 1983 when a grenade attached to his vest accidentally detonated during a field training exercise.  Additionally, he testified that he began receiving treatment for his symptoms of depression and PTSD six to eight years after separation from service, starting in approximately 1991 to 1993. 

The Board finds that new and material evidence has been presented to reopen the claim.  The Veteran's April 2017 videoconference Board hearing testimony is new since it is neither cumulative nor redundant of the evidence that was of record in July 1998.  This evidence is also material because, accepting the evidence as credible for the purpose of reopening the claim, the evidence tends to support that the Veteran's current psychiatric disability had its onset during service.  New evidence may be found to be material if it provides a ?more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Thus, the Board finds that new and material evidence has been submitted and the petition to reopen the claim of entitlement to service connection for a psychiatric disability, to include PTSD and MDD, must be granted.


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for a psychiatric disability, to include PTSD and MDD is reopened; the appeal is granted to this extent only.


REMAND

During his April 2017 videoconference Board hearing, the Veteran testified that while stationed in Panama in November 1983, a grenade simulator attached to his vest accidentally exploded, injuring his right hand.  He indicated that he was medevac'd to Panama City, where he spent a week in the hospital.  Following this incident, in addition to receiving occupational therapy for his right hand injury, he received psychiatric treatment for three months.  A review of the Veteran's service treatment records show occupational treatment for the Veteran's right hand from November 1983 to December 1984, however, psychiatric treatment records from November 1983 to February 1984 are not in the Veteran's claims file.  It is unclear as to whether a specific request for the Veteran's mental health clinic records pertaining to psychiatric treatment during service, from November 1983 to February 1984, has been made.  On remand, the AOJ should attempt to obtain these records. 

Additionally, during his April 2017 videoconference Board hearing, the Veteran indicated he began receiving treatment for symptoms of depression and PTSD six to eight years following service, starting in approximately 1991 to 1993.  Further, he testified that he continues to receive treatment at the Bronx VA Medical Center for his diagnosed PTSD and MDD.  Review of the Veteran's post-service treatment records reflects treatment from the Bronx VA Medical Center from 1996 to 2015.  It does not appear that VA attempted to obtain treatment records from 1991 to 1996.  These records appear relevant to the claim because they may include further information pertaining to the Veteran's history of symptoms for depression and PTSD.  VA has a duty to seek these records.  38 U.S.C. § 5103A(b)(1) (2012).
 
Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding service treatment records for the Veteran, to specifically include mental health clinic records pertaining to psychiatric treatment from November 1983 to February 1984, while the Veteran was stationed in Panama.

All efforts to obtain these records should be documented, and if the records cannot be located, a formal finding of unavailability should be associated with the Veteran's claims file.

2. With any necessary identification of sources and authorization by the Veteran, request all VA treatment records not already associated with the file, to include records from the Bronx VA Medical Center from 1991 to 1996 and from 2015 to the present.  Copies of any outstanding VA treatment records should be added to the Veteran's electronic claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


